DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 11/16/2020.
3. 	Claims 1-2 and 4-19 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 11/16/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1-2 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 10, 18 are directed to a method (i.e., process), claims 11, 19 are directed to a non-transitory computer-readable medium (i.e., machine), and claims 1-2, 4-9, 12-17 are directed to an apparatus (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “acquire a plurality of rates respectively generated by a plurality of counterparties; calculate a median value of whole of the plurality of rates of the plurality of counterparties; calculate a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties; derive, based on the first difference, a weight for each of the plurality of counterparties; and apply, for each of the plurality of counterparties, the weight to each of the rates and generate, as a core rate, a median value of whole of weighted rates of the plurality of counterparties.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely generating a core rate, which is a basis of a rate to be presented to a customer, from a plurality of rates presented by a plurality of counterparties. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 10:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 10 recites the at least following limitations of “acquiring a plurality of rates respectively generated by a plurality of counterparties; calculating a median value of whole of the plurality of rates of the plurality of counterparties; calculating a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties; deriving, based on the first difference, a weight for each of the plurality of counterparties; and applying, for each of the plurality of counterparties, the weight to each of the rates and generate, as a core rate, a median value of whole of weighted rates of the plurality of counterparties.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely generating a core rate, which is a basis of a rate to be presented to a customer, from a plurality of rates presented by a plurality of counterparties. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 10 further to the abstract idea includes additional elements of “a core rate generation apparatus”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a core rate generation apparatus” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 11:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 11 recites the at least following limitations of “acquire a plurality of rates respectively generated by a plurality of counterparties; calculate a median value of whole of the plurality of rates of the plurality of counterparties; calculate a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties; derive, based on the first difference, a weight for each of the plurality of counterparties; and apply, for each of the plurality of counterparties, the weight to each of the rates and generate, as a core rate, a median value of whole of weighted rates of the plurality of counterparties.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely generating a core rate, which is a basis of a rate to be presented to a customer, from a plurality of rates presented by a plurality of counterparties. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 11 further to the abstract idea includes additional elements of “a computer”, “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer”, “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 12:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 12 recites the at least following limitations of “acquire a plurality of rates respectively generated by a plurality of counterparties; calculate a median value of whole of the plurality of rates of the plurality of counterparties; calculate a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties; calculate an accuracy value of each of the plurality of counterparties over a predetermined period using the first difference as an input to an exponential function, calculate an exponential moving average of a plurality of the accuracy values calculated, and derive a weight for each of the plurality of counterparties; and apply, for each of the plurality of counterparties, the weight to each of the rates and generate a core rate.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely generating a core rate, which is a basis of a rate to be presented to a customer, from a plurality of rates presented by a plurality of counterparties. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 18:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 18 recites the at least following limitations of “acquiring a plurality of rates respectively generated by a plurality of counterparties; calculating a median value of whole of the plurality of rates of the plurality of counterparties; calculating a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties; calculating an accuracy value of each of the plurality of counterparties over a predetermined period using the first difference as an input to an exponential function, calculate an exponential moving average of a plurality of the accuracy values calculated, and deriving a weight for each of the plurality of counterparties; and apply, for each of the plurality of counterparties, the weight to each of the rates and generate a core rate.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely generating a core rate, which is a basis of a rate to be presented to a customer, from a plurality of rates presented by a plurality of counterparties. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 18 further to the abstract idea includes additional elements of “a core rate generation apparatus”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a core rate generation apparatus” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Regarding independent claim 19:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 19 recites the at least following limitations of “acquire a plurality of rates respectively generated by a plurality of counterparties; calculate a median value of whole of the plurality of rates of the plurality of counterparties; calculate a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties; calculate an accuracy value of each of the plurality of counterparties over a predetermined period using the first difference as an input to an exponential function, calculate an exponential moving average of a plurality of the accuracy values calculated, and derive a weight for each of the plurality of counterparties; and apply, for each of the plurality of counterparties, the weight to each of the rates and generate a core rate.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely generating a core rate, which is a basis of a rate to be presented to a customer, from a plurality of rates presented by a plurality of counterparties. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 19 further to the abstract idea includes additional elements of “a computer”, “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer”, “at least one memory”, “an electronic circuitry including at least one ASIC, a FPGA”, and “at least one processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).
Dependent claims 2, 4-9, and 13-17 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 13: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic circuitry recited in independent claims 1 and 12 by further specifying wherein the electronic circuitry is further configured to calculate a mid value of the plurality of rates for each of the plurality of counterparties, calculate the median value of whole of the mid values of the plurality of counterparties, calculate a second difference between the mid value and the median value for each of the plurality of counterparties, and apply, for each of the plurality of counterparties, the weight to the mid value to generate the core rate. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the electronic circuitry recited in dependent claim 2 by further specifying wherein the electronic circuitry is further configured to calculate an accuracy value of each of the plurality of counterparties using the second difference between the mid value and the median value as an input to an exponential function, and derive the weight from the accuracy value calculated. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the electronic circuitry recited in dependent claim 4 by further calculate the accuracy value of each of the plurality of counterparties over a predetermined period, and derive the weight based on a plurality of accuracy values calculated. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the electronic circuitry recited in dependent claim 5 by further specifying wherein the electronic circuitry is further configured to derive the weight by calculating an exponential moving average of the plurality of the accuracy values calculated over the predetermined period. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the electronic circuitry recited in dependent claim 13 by further specifying wherein the electronic circuitry is further configured to generate, as the core value, a median value of whole of a plurality of weighted mid values of the plurality of counterparties. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 7 and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic circuitry recited in independent claims 1 and 12 by further specifying wherein the electronic circuitry is further configured to adjust a first parameter of the exponential moving average using a predetermined evaluation function when deriving the weight from the accuracy values. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic circuitry recited in independent claims 1 and 12 by further specifying wherein the electronic circuitry is further configured to adjust a second parameter of the exponential function using a predetermined evaluation function when calculating the accuracy value using the second difference as an input to the exponential function. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 9 and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the electronic circuitry recited in independent claims 1 and 12 by further specifying wherein the electronic circuitry is further configured to generate a rate to be presented to a customer by adding a skew to the generated core rate with a predetermined spread width. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. 	Claims 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (U.S. Pub. No. 2002/0042765), hereinafter, “Dawson”, in view of Abramowitz (U.S. Pub. No. 2016/0125170), hereinafter, “Abramowitz”.

	Claim 1 –  
	Dawson discloses:
a core rate generating apparatus, comprising: (See at least Dawson [0112], Fig. 2, Examiner notes Dawson discloses “the apparatus is arranged to fix rates at intervals through the business day, for example every hour, and to provide the fixed rates more quickly than is possible via the human examination process of the existing system”): 
acquire a plurality of rates respectively generated by a plurality of counterparties (See at least Dawson [0513], [0514], Fig. 7, Examiner notes Dawson discloses “the rates can be accepted 355 or declined 360 on manual input”);
calculate a median value of whole of the plurality of rates of the plurality of counterparties (See at least Dawson [0250], [0257], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”); 
calculate a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”); 
derive, based on the first difference, a weight for each of the plurality of counterparties (See at least Dawson [0027], Examiner notes Dawson discloses “the combining means may be arranged for example to generate an average of price samples, in which trading prices are weighted higher than quoted prices”); and 
apply, for each of the plurality of counterparties, the weight to each of the rates and generate, as a core rate, a median value of whole of weighted rates of the plurality of counterparties (See at least Dawson [0511], [0512], [0513], [0514], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input”); 
Dawson does not explicitly disclose:
at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] 
Abramowitz teach at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] (See at least Abramowitz [0058] and Figures 5, Examiner notes Abramowitz discloses “the components that are described as part of data aggregation and analysis system 522 are implemented at least partially in hardware including electronic circuits, such as implementations via an ASIC, FPGA, or a digital signal processor”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Dawson to include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor as taught by Abramowitz. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Dawson in this way since a system/apparatus can include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor (See at least Abramowitz [0058] and Figures 5).



Claim 2 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 1, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to: calculate a mid value of the plurality of rates for each of the plurality of counterparties, calculate the median value of whole of the mid values of the plurality of counterparties (See at least Dawson [0250], [0257], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”), calculate a second difference between the mid value and the median value for each of the plurality of counterparties (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”), and apply, for each of the plurality of counterparties, the weight to the mid value to generate the core rate (See at least Dawson [0511], [0512], [0513], [0514], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input”).



Claim 4 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 2, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to calculate an accuracy value of each of the plurality of counterparties using the second difference between the mid value and the median value as an input to an exponential function, and derive the weight from the accuracy value calculated (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”).

Claim 5 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 4, as shown above.
	Dawson further discloses:
calculate the accuracy value of each of the plurality of counterparties over a predetermined period, and derive the weight based on a plurality of accuracy values calculated (See at least Dawson [0027], Examiner notes Dawson discloses “the combining means may be arranged for example to generate an average of price samples, in which trading prices are weighted higher than quoted prices”).

Claim 6 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 5, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to derive the weight by calculating an exponential moving average of the plurality of the accuracy values calculated over the predetermined period (See at least Dawson [0250], Examiner notes Dawson discloses “Calculate the median mid and median offer of the snap data, and average these to find the median mid.”).

Claim 7 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 6, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to adjust a first parameter of the exponential moving average using a predetermined evaluation function when deriving the weight from the accuracy values (See at least Dawson [0250], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”).



Claim 8 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 4, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to adjust a second parameter of the exponential function using a predetermined evaluation function when calculating the accuracy value using the second difference as an input to the exponential function (See at least Dawson [0514], Examiner notes Dawson discloses “it will be seen that the apparatus described captures quotes to the EUR and uses these as the primary rates for publication where appropriate, which will improve the accuracy of the rates by avoiding re-conversion”).

Claim 9 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 1, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to generate a rate to be presented to a customer by adding a skew to the generated core rate with a predetermined spread width (See at least Dawson [0511], [0512], [0513], [0518], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input … It is agreed that a spread of-0.5 will be taken on the price as fixed by the independent third party FIXER4. This spread can be a standard rate that BANK1 offers to its clients”).

Claim 10 –  
	Dawson discloses:
a core rate generation method executed by a core rate generation apparatus, comprising (See at least Dawson [0034], [0112], Fig. 2, Examiner notes Dawson discloses “a method of fixing prices for periodically fixing a rate of a currency, stock or commodity … the apparatus is arranged to fix rates at intervals through the business day, for example every hour, and to provide the fixed rates more quickly than is possible via the human examination process of the existing system”): 
acquiring a plurality of rates respectively generated by a plurality of counterparties (See at least Dawson [0513], [0514], Fig. 7, Examiner notes Dawson discloses “the rates can be accepted 355 or declined 360 on manual input”);
calculating a median value of whole of the plurality of rates of the plurality of counterparties (See at least Dawson [0250], [0257], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”); 
calculating a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”); 
deriving, based on the first difference, a weight for each of the plurality of counterparties; and a step of applying, for each of the plurality of counterparties, the weight to each of the rates and generating, as a core rate, a median value of whole of weighted rates of the plurality of counterparties (See at least Dawson [0027], Examiner notes Dawson discloses “the combining means may be arranged for example to generate an average of price samples, in which trading prices are weighted higher than quoted prices”); and 
apply, for each of the plurality of counterparties, the weight to each of the rates and generate, as a core rate, a median value of whole of weighted rates of the plurality of counterparties (See at least Dawson [0511], [0512], [0513], [0514], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input”); 
Dawson does not explicitly disclose:
at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] 
Abramowitz teach at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] (See at least Abramowitz [0058] and Figures 5, Examiner notes Abramowitz discloses “the components that are described as part of data aggregation and analysis system 522 are implemented at least partially in hardware including electronic circuits, such as implementations via an ASIC, FPGA, or a digital signal processor”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Dawson to include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor as taught by Abramowitz. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Dawson in this way since a system/apparatus can include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor (See at least Abramowitz [0058] and Figures 5).


Claim 11 –  
	Dawson discloses:
a non-transitory computer readable medium having stored thereon, a program product for causing a computer to function as respective components of the core rate generation apparatus according to Claim 1 (See details of Claim Rejections - 35 USC § 103 of Claims 1 in the section above).

Claim 12 –  
	Dawson discloses:
a core rate generating apparatus, comprising (See at least Dawson [0112], Fig. 2, Examiner notes Dawson discloses “the apparatus is arranged to fix rates at intervals through the business day, for example every hour, and to provide the fixed rates more quickly than is possible via the human examination process of the existing system”): 
acquire a plurality of rates respectively generated by a plurality of counterparties (See at least Dawson [0513], [0514], Fig. 7, Examiner notes Dawson discloses “the rates can be accepted 355 or declined 360 on manual input”);
calculate a median value of whole of the plurality of rates of the plurality of counterparties (See at least Dawson [0250], [0257], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”); 
calculate a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”); 
calculate an accuracy value of each of the plurality of counterparties over a predetermined period using the first difference as an input to an exponential function (See at least Dawson [0250], Examiner notes Dawson discloses “Calculate the median mid and median offer of the snap data, and average these to find the median mid.”), 
calculate an exponential moving average of a plurality of the accuracy values calculated (See at least Dawson [0250], Examiner notes Dawson discloses “Calculate the median mid and median offer of the snap data, and average these to find the median mid.”), and 
derive a weight for each of the plurality of counterparties (See at least Dawson [0027], Examiner notes Dawson discloses “the combining means may be arranged for example to generate an average of price samples, in which trading prices are weighted higher than quoted prices”); and 
apply, for each of the plurality of counterparties, the weight to each of the rates and generate a core rate (See at least Dawson [0511], [0512], [0513], [0514], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input”); 
Dawson does not explicitly disclose:
at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] 
Abramowitz teach at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] (See at least Abramowitz [0058] and Figures 5, Examiner notes Abramowitz discloses “the components that are described as part of data aggregation and analysis system 522 are implemented at least partially in hardware including electronic circuits, such as implementations via an ASIC, FPGA, or a digital signal processor”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Dawson to include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor as taught by Abramowitz. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Dawson in this way since a system/apparatus can include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor (See at least Abramowitz [0058] and Figures 5).

Claim 13 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 12, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to: calculate a mid value of the plurality of rates for each of the plurality of counterparties, calculate the median value of whole of the mid values of the plurality of counterparties (See at least Dawson [0250], [0257], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”), calculate a second difference between the mid value and the median value for each of the plurality of counterparties (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”), and apply, for each of the plurality of counterparties, the weight to the mid value to generate the core rate (See at least Dawson [0511], [0512], [0513], [0514], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input”).

Claim 14 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 13, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to: generate, as the core value, a median value of whole of a plurality of weighted mid values of the plurality of counterparties (See at least Dawson [0511], [0512], [0513], [0518], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input … It is agreed that a spread of-0.5 will be taken on the price as fixed by the independent third party FIXER4. This spread can be a standard rate that BANK1 offers to its clients”).



Claim 15 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 12, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to adjust a first parameter of the exponential moving average using a predetermined evaluation function when deriving the weight from the accuracy values (See at least Dawson [0250], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”).

Claim 16 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 12, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to adjust a second parameter of the exponential function using a predetermined evaluation function when calculating the accuracy value using the second difference as an input to the exponential function (See at least Dawson [0514], Examiner notes Dawson discloses “it will be seen that the apparatus described captures quotes to the EUR and uses these as the primary rates for publication where appropriate, which will improve the accuracy of the rates by avoiding re-conversion”).


Claim 17 –  
	Dawson/Abramowitz discloses the core rate apparatus according to Claim 12, as shown above.
	Dawson further discloses:
wherein the electronic circuitry is further configured to: generate a rate to be presented to a customer by adding a skew to the generated core rate with a predetermined spread width (See at least Dawson [0511], [0512], [0513], [0518], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input … It is agreed that a spread of-0.5 will be taken on the price as fixed by the independent third party FIXER4. This spread can be a standard rate that BANK1 offers to its clients”).

Claim 18 –  
	Dawson discloses:
a core rate generating method executed by a core rate generation apparatus, comprising (See at least Dawson [0034], [0112], Fig. 2, Examiner notes Dawson discloses “a method of fixing prices for periodically fixing a rate of a currency, stock or commodity … the apparatus is arranged to fix rates at intervals through the business day, for example every hour, and to provide the fixed rates more quickly than is possible via the human examination process of the existing system”): 
acquiring a plurality of rates respectively generated by a plurality of counterparties (See at least Dawson [0513], [0514], Fig. 7, Examiner notes Dawson discloses “the rates can be accepted 355 or declined 360 on manual input”);
calculating a median value of whole of the plurality of rates of the plurality of counterparties (See at least Dawson [0250], [0257], Examiner notes Dawson discloses “calculate the median mid and median offer of the snap data, and average these to find the median mid”); 
calculating a first difference between each of the plurality of rates and the median value for each of the plurality of counterparties (See at least Dawson [0240], Fig. 4, Examiner notes Dawson discloses “(j) where trade rates are available (OTR1, OTR2), calculate % difference between median mid rates and trade mid rate (for certain currencies)”); 
calculating an accuracy value of each of the plurality of counterparties over a predetermined period using the first difference as an input of an exponential function (See at least Dawson [0250], Examiner notes Dawson discloses “Calculate the median mid and median offer of the snap data, and average these to find the median mid”) , 
calculating an exponential moving average of a plurality of the accuracy values calculated (See at least Dawson [0250], Examiner notes Dawson discloses “Calculate the median mid and median offer of the snap data, and average these to find the median mid”), and 
deriving a weight for each of the plurality of counterparties (See at least Dawson [0027], Examiner notes Dawson discloses “the combining means may be arranged for example to generate an average of price samples, in which trading prices are weighted higher than quoted prices”) ; and 
applying, for each of the plurality of counterparties, the weight to each of the rates and generating a core rate (See at least Dawson [0511], [0512], [0513], [0514], Fig. 7, Examiner notes Dawson discloses “this screen 300 displays information involved with the hourly fixing of the exchange rates. The sampled data (snap rates numbered 1 to 9) are displayed at 305 in tabular form … Information on the median bid, median ask can also be displayed 345, 350 … the rates can be accepted 355 or declined 360 on manual input”); 
Dawson does not explicitly disclose:
at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] 
Abramowitz teach at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor, the processor being configured to operate as instructed by the program code, the electronic circuitry configured to]] (See at least Abramowitz [0058] and Figures 5, Examiner notes Abramowitz discloses “the components that are described as part of data aggregation and analysis system 522 are implemented at least partially in hardware including electronic circuits, such as implementations via an ASIC, FPGA, or a digital signal processor”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Dawson to include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor as taught by Abramowitz. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Dawson in this way since a system/apparatus can include at least one memory configured to store program code; electronic circuitry including at least one of an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), and at least one processor (See at least Abramowitz [0058] and Figures 5).

Claim 19 –  
	Dawson discloses:
a non-transitory computer readable medium having stored thereon a computer program product configured to cause a computer to operate as respective components of the core rate generation apparatus according to Claim 12 (See details of Claim Rejections - 35 USC § 103 of Claims 12 in the section above).



Conclusion
12. 	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Youngren et al. (U.S. Patent No. 7,840,483) teach Settling Over-the-counter Derivatives Using Synthetic Spot Benchmark Rates.
	Riseman et al. (U.S. Patent No. 8,036,976) teach System And Method For Deriving Data.

13.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
14.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696